EXHIBIT 10.6

LOGO [g29616ex10_4logo.jpg]

Ref.: L/C08/012-212-10-10007400/O/51708

Date: 28th April 2010

COGO GROUP, INC.

Dear Sirs,

 

Re:   Export Factoring Facilities   Borrower(s): Comtech Broadband Corporation
Limited

 

 

 

We are pleased to confirm that the following Export Factoring facilities
relating to guarantee(s) provided by you in favour of us were made available to
the above Borrower as at 28th April 2010:

 

Facility(ies)   Amount    Export Factoring   USD30,000,000.00   

The facts above are given as at 28th April 2010 without any responsibility or
liability whatsoever on the part of the Bank or its officials for or in respect
of any of such facts or any defect in or omission from such facts.

Yours faithfully,

For Bank of China (Hong Kong) Limited

 

LOGO [g29616g76v24.jpg]

Authorized Signature(s)

17/F, Bank of China Centre, Olympian City, 11 Hoi Fai Road, West Kowloon.

Website: www.bochk.com